Citation Nr: 0710636	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-09 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel





INTRODUCTION

The veteran had active service from May 1965 until May 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 2002 and March 2003 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.

The Board first considered this appeal in September 2005 and 
reopened the claim for entitlement to service connection for 
bilateral sensorineural hearing loss and remanded the claims 
for additional development.  The RO/Appeals Management Center 
(AMC) completed all requested development, but continued the 
denial of benefits sought.  As such, this matter is properly 
returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  There is no clear and unmistakable evidence that the 
veteran, upon entry into active duty in May 1965, had a pre- 
existing hearing loss disability of the left ear.

2.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active military duty.

3.  Tinnitus was not incurred in or aggravated by active 
military duty.


CONCLUSIONS OF LAW

1.  The presumption of sound condition is not rebutted in 
this case, and therefore, hearing loss of the left ear, as a 
matter of law, cannot be said to have existed prior to the 
veteran's entry into active duty in May 1965. 38 U.S.C.A. §§ 
1111, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2006); 
VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 
3d 1089 (Fed. Cir. 2004).

2.  The criteria for a grant of service connection for 
bilateral sensorineural hearing loss have not been met.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

3.  The criteria for a grant of service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in January 2004, 
January 2006 and July 2006.  These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran provide any evidence in his possession that pertains 
to his claim.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Although the RO did not advise the 
veteran of such information, because the claims are being 
denied, no disability rating or effective date will be 
assigned.  Proceeding with the appeals presently does not 
therefore inure to the veteran's prejudice.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment medical records and 
private medical records are associated with the claims file.  
Additionally, the veteran was afforded a VA examination in 
connection with his claims.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim.  In fact, in a January 2005 
statement, the veteran indicated he had no additional 
information to submit. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claim

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Bilateral Sensorineural Hearing Loss

The veteran contends that he sustained bilateral hearing loss 
during or as a result of active military service.  Although 
the veteran's reopened claim was denied on the merits basis 
that the veteran had a preexisting hearing loss disorder, the 
Board presently finds that the veteran is presumed to have 
been in sound physical condition at the time he entered 
active military duty, but that the preponderance of the 
competent evidence indicates that he sustained no hearing 
loss as a result of such service.  

Hearing loss disability claims are governed by 38 C.F.R. 
§ 3.385.  This regulation provides hearing loss is a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels (dB) or greater.  38 C.F.R. §  3.385.  
Alternatively, a hearing loss disability can be established 
by auditory thresholds for at least three of those 
frequencies at 26 decibels or greater or by speech 
recognition scores under the Maryland CNC Test at less than 
94 percent.  38 C.F.R. §  3.385. 

Medical evidence of record raised a question of whether the 
veteran had a pre-existing hearing loss condition.  A veteran 
is presumed in sound condition except for defects noted when 
examined and accepted for service.  According to 38 C.F.R. 
§ 3.304(b), the term "noted" denotes only such conditions 
that are recorded in examination reports.  The existence of 
conditions prior to service reported by the veteran as 
medical history does not constitute a notation of such 
conditions, but will be considered together with all other 
material evidence in determining the question of when a 
disease or disability began. See 38 C.F.R. § 3.304(b)(1).  

Clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service will rebut 
the presumption of soundness. 38 U.S.C.A. § 1111; VAOPGCPREC 
3- 2003. A pre-existing disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

In this case, the veteran's pre-induction examination dated 
in November 1964 listed a diagnosis of hearing loss and 
related that multiple tests were performed and it appeared 
the veteran was attempting to fake severe sensorineural 
hearing loss.  The May 1965 report of medical history 
completed by the veteran in connection with his induction 
noted a history of ear nose or throat trouble but denied use 
of a hearing aid.  The examiner explained there was a history 
of past earaches with no sequelae.  A September 1965 service 
medical record noted the veteran was unable to hear out of 
his left ear "all his life."  

The May 1967 examination performed in conjunction with the 
veteran's separation from service reflected hearing within 
normal limits.  Additionally, the veteran underwent a VA 
examination in August 2003 to assess the presence and 
severity of any disability.  The veteran reported a history 
of decreased hearing in the left ear as a result of Polio 
when he was a child.  The examiner noted the hearing loss of 
the left ear existed since 1952 and was not due to injury.  

Given the conflicting evidence, the Board remanded the case 
to obtain clarification as to whether the veteran had a pre-
existing hearing loss condition.  In this regard, the veteran 
underwent a VA examination in September 2006 to determine 
whether there was a pre-existing disability.  The veteran 
related his exposure to noise during service and after his 
separation from service and complained of decreased hearing 
sensitivity.  The veteran explained his hearing loss on the 
left side was diagnosed in childhood and noted he was born 
without an eardrum.  He reported a childhood history of polio 
and the mumps.  The veteran also explained he noticed hearing 
loss in the right ear prior to service and indicated it 
worsened over time.  The veteran denied otalgia, otorrhea, 
ear surgery dizziness, vertigo, aural fullness or tinnitus.  
Pure tone testing reflected a mild sloping to severe 
sensorineural hearing loss 250 to 8000 hertz in the right ear 
and a profound sensorineural hearing loss 250 to 8000 hertz 
in the left ear.  Impedance audiometry revealed a type A 
tympanogram suggestive of normal middle ear functions 
bilaterally.  Speech recognition was 88 percent in the right 
ear.  Otoscopy revealed clear canals bilaterally.  

The examiner indicated that given his review of the veteran's 
claims file and the audiometric examinations performed prior 
to his induction in the military it was impossible to comment 
on the degree of hearing loss present in the left ear without 
resorting to speculation.  The examiner noted that because of 
the comment of "multiple tests performed.  Conclusion [was] 
that the applicant was attempting to fake severe hearing 
loss" on the November 1964 and May 1965 evaluations, the 
recorded audiological findings had only fair reliability.  
The examiner continued to state that it was impossible to 
comment on whether the veteran's military service aggravated 
a pre-existing left ear hearing loss due to the fact that a 
preexisting left ear hearing loss cannot be confirmed without 
resorting to speculation.  

The law has recognized that service connection may not be 
based on resort to speculation or remote possibility. 38 
C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Although 
Stegman and Obert are not directly on point in this case, as 
they deal with service connection and not with whether there 
is a pre-existing condition, both cases imply that mere 
possibility and speculation are inadequate to serve as the 
basis for a factual finding.  Therefore, the veteran is 
presumed sound.

Because the presumption of soundness has attached, VA holds 
the burden of proving by clear and unmistakable evidence that 
both (1) the veteran's disease or injury pre-existed service 
and (2) that such disease or injury was not aggravated by 
service. VAOGCPREC 3-03.  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable". 
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition. Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1153.

In the present case, there is no competent medical evidence 
dated prior to the November 1964 pre-induction examination 
which reflects a diagnosis of hearing loss.  All other 
medical records which refer to an injury prior to service are 
based entirely upon the veteran's history.  The Court has 
held that the transcription of medical history does not 
transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional. See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Similarly, the law has provided that history provided by the 
veteran of the preservice existence of conditions recorded at 
the time of the entrance examination does not, in itself, 
constitute a notation of a preexisting condition. 38 C.F.R. 
§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In sum, there 
is no competent medical evidence of record to elucidate the 
nature of the injury; any residuals; the course of treatment, 
or any other factors that may enable the Board to gauge any 
relevant information as to its preexistence.  As such, the 
veteran's history alone, without any corroborating medical 
evidence, is insufficient to rebut the presumption of 
soundness.

Because the presumption of soundness has not been rebutted, 
the claim becomes one of service connection, without 
consideration of aggravation of a preexisting condition. See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In this 
regard, the veteran has a current hearing loss disability 
consistent with 38 C.F.R. § 3.385 as reflected in the 
September 2006 VA examination.  Specifically, this 
examination found hearing thresholds greater than 26 decibels 
in all frequencies in the right ear and a speech recognition 
score of 88 percent in the right ear.  The left ear had no 
response to any frequency.  The diagnosis was mild sloping to 
severe sensorineural hearing loss 250-8000 hertz in the right 
ear and profound sensorineural hearing loss 250-8000 hertz in 
the left ear.  The remaining question is whether there is 
evidence of an inservice inccurrence of an injury or disease 
and medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

As noted above, the service medical records reflect 
complaints and treatment of hearing loss.  For example, three 
audiometric evaluations dated in September 1965 found hearing 
thresholds greater than 40 decibels in the 500 hertz, 1000 
hertz, 2000 hertz and 9000 hertz frequencies in the left ear.  
The right ear demonstrated a hearing threshold of 45 decibels 
in the 4000 hertz range.  However, the May 1967 examination 
conducted in connection with the veteran's separation from 
service reflected hearing thresholds of 15 decibels or less 
in all frequencies tested.  The separation examination also 
rated the veteran at a 1 on the PULHES physical profile for 
hearing.  The PULHES profile rates the veteran at a high 
level of medical fitness.  See Odiorne v. Principi, 3 Vet. 
App. 456, 457 (1992); (Observing that the "PULHES" profile 
reflects the overall physical and psychiatric condition of 
the veteran on a scale of 1 (high level of fitness) to 4 (a 
medical condition or physical defect which is below the level 
of medical fitness for retention in the military service.) 

More significantly, there is no competent medical evidence of 
a nexus between the present hearing loss disability and any 
hearing loss demonstrated during service or other event or 
incident during active military service.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  For example, a December 1974 VA 
ear, nose and throat examination diagnosed bilateral 
sensorineural hearing loss with profound loss in the left ear 
and explained the etiology was unknown.  

During an August 2003 VA examination performed by QTC 
Services, the veteran complained of bilateral hearing loss 
and tinnitus in the right ear.  The physician related the 
condition existed since 1952 and was not due to injury but 
occurred in the left ear as a child.  The veteran indicated 
the hearing in the right ear worsened after service and 
explained he was exposed to noise while in Vietnam.  

Clinical examination found the right and left auricle were 
within normal limits and the external ear was normal 
bilaterally.  There was hearing loss bilaterally, moderate in 
the right ear and profound in the left ear.  Speech 
recognition was 84 percent in the right ear and 0 in the left 
ear.  The diagnosis was bilateral hearing loss with 
subjective factors of decreased hearing.  The objective 
factors were decreased threshold acuity for pure tones and 
speech and decreased word recognition ability.  The examiner 
described the condition as a sensorineural hearing problem.  

Most recently, the veteran underwent a VA examination in 
September 2006.  Pure tone testing reflected a mild sloping 
to severe sensorineural hearing loss 250 to 8000 hertz in the 
right ear and a profound sensorineural hearing loss 250 to 
8000 hertz in the left ear.  The examiner found that the 
veteran did not have a right ear hearing disability that was 
attributable to military service.  The examiner explained the 
hearing was recorded within normal limits at all times in 
service and at his discharge from service. 

Nor is there any evidence of continuity of symptomatology.  
The first medical record documenting treatment of hearing 
loss after the veteran's separation from service is dated in 
December 1974, approximately 7 years after the veteran's 
separation from service.  The gap in evidence constitutes 
negative evidence that tends to disprove the veteran's claim 
that the veteran had an injury in service that resulted in a 
chronic disability or persistent symptoms. See Forshey v. 
West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  
This gap also illustrates the disability had not manifested 
to a compensable degree within one year of the veteran's 
separation from service and as such service connection 
pursuant to 38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309 is 
not warranted.

Therefore, the preponderance of the evidence is against the 
veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Tinnitus

The veteran also seeks service connection for tinnitus.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The most recent VA examination in September 2006 found no 
current disability of tinnitus.  The examiner indicated he 
asked the veteran twice about the presence of tinnitus and 
both times the veteran denied a history of ringing, buzzing 
or noises in this ears or head.  A threshold requirement for 
the granting of service connection is evidence of a current 
disability.  In the absence of evidence of a current 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

However, as the veteran had a diagnosis of tinnitus in August 
2003, the Board will examine whether the prior tinnitus is 
related to service.  As noted above, during the August 2003 
VA examination, the veteran complained of tinnitus in the 
right ear.  The veteran related the tinnitus had been present 
for 6 years with a periodic frequency.  The examiner stated 
the tinnitus was a result of the hearing loss.  The law 
provides that secondary service connection shall be awarded 
when a disability is "proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a) 
(2003).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability.  The 
veteran, however, is not in receipt of service connection for 
hearing loss and therefore, service connection on a secondary 
basis is not warranted.  Nor is service connection on a 
direct basis warranted as there is no evidence of tinnitus 
during service or any evidence of a nexus between the 
tinnitus diagnosed in August 2003 and any event or incident 
during service.

Therefore the preponderance of the evidence is against the 
veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


